Title: To Thomas Jefferson from James Mease, 1 January 1808
From: Mease, James,Seybert, Adam,Dickerson, Mahlon
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia 1. Jany. 1808.
                  
                  We have the honor to inform you, that at an election of Officers of the American Philosophical Society, held at their Hall this day, You were unanimously elected President of the said Society for the ensuing year—
                  We are Sir your most obedient & very huml. Servants
                  
                     James Mease 
                     
                     Adam Seybert 
                     
                     Mahlon Dickerson 
                     
                     Judges of the Election
                  
               